 1

 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9
        SEANLIM YITH, SEAK LEANG YITH,
10                                                      Case No. 1:14-cv-01875-LJO-SKO
                         Plaintiffs,
11
              v.                                        ORDER RE DISCOVERY DISPUTE
12
                                                        FOLLOWING TELEPHONIC
        KIRSTJEN NIELSEN, ET AL.,                       CONFERENCE
13
                         Defendants.
14

15

16      _____________________________________/
17

18                                               ORDER
19 I.       Procedural Background
20          Plaintiffs filed this case on November 25, 2014, alleging Defendants violated 8 U.S.C. §§
21 1446(b) and 1447(b) by failing to timely adjudicate Plaintiffs’ naturalization applications. (Doc.

22 1.) On March 10, 2015, the United States Citizenship and Immigration Services (USCIS)

23 conducted required interviews of Plaintiffs and anticipated adjudicating the applications before

24 July 8, 2015. (See Doc. 29 at 2.) However, instead of adjudicating the applications, USCIS issued

25 Plaintiffs notices to appear and initiated removal proceedings against them. (Doc. 31 at 2.)

26          On January 8, 2016, the assigned district judge granted summary judgment in favor of
27 Defendants, holding that 8 U.S.C. § 1429 precluded the district court from adjudicating Plaintiffs’

28 naturalization applications (or ordering USCIS to adjudicate the applications) while removal
 1 proceedings were pending. (See Doc. 50 at 19.) The Ninth Circuit reversed and remanded on

 2 February 7, 2018, ruling that 8 U.S.C. § 1429 precludes only the executive branch, and not the

 3 district court, from considering a naturalization application, and only when there is a pending

 4 removal proceeding pursuant to a warrant of arrest. (Doc. 61 at 25.)

 5          Plaintiffs filed a first amended complaint on June 8, 2018. (Doc. 69.) On July 31, 2018,
 6 Defendants filed a motion to remand the case to USCIS, which the assigned district judge denied

 7 on October 26, 2018. (Docs. 78, 88.) On December 13, 2018, the Court entered a Scheduling

 8 Order setting the non-expert discovery deadline for May 31, 2019, the dispositive motions

 9 deadline for July 31, 2019, and trial for January 7, 2020. (Doc. 93.)

10 II.      Discovery Requests
11          On March 7, 2019, Plaintiffs served requests for production on Defendants. It is unclear
12 when Defendants began producing documents. As of May 13, 2019, Defendants represented they

13 had produced thousands of documents responsive to Plaintiffs’ requests, while Plaintiffs

14 contended the discovery responses were incomplete.

15          On May 6, 2019, the parties requested that the court extend the scheduling order deadlines,
16 including the non-expert discovery deadline, to July 15, 2019. (Doc. 95.) The parties stated that

17 there were “outstanding discovery disputes that the parties are actively attempting to resolve

18 without the need for the Court’s intervention.” (Id. at 2.) On May 8, 2019, the Court granted the

19 extensions but advised the parties that it was “the only stipulation to modify the Scheduling Order

20 that the Court will entertain.” (Doc. 96 at 4.)

21 III.     Discovery Disputes
22          On May 24, 2019, the parties appeared telephonically for an informal discovery dispute
23 conference. Attorney Bruce Leichty appeared on behalf of Plaintiffs Seanlim Yith and Seak

24 Leang Yith, and attorney Anthony Bianco appeared on behalf of Defendants. At the informal

25 discovery dispute conference, Plaintiffs requested that: (1) Defendants produce a written response

26 and documents responsive to Plaintiffs’ requests for production; (2) Defendants produce un-
27 redacted copies of previously produced, redacted documents; and (3) Defendants produce exhibits

28 attached to a previously produced report. On May 28, 2019, following the informal discovery


                                                     2
 1 dispute conference, the Court issued an Order addressing Plaintiff’s requests. (Doc. 101.)

 2            As to the first request, Defendants conceded that they failed to produce a written response
 3 by the deadline, but asserted they had produced all responsive documents. Thus, the Court

 4 directed Defendants to produce the written response by May 31, 2019, and directed the parties to

 5 meet and confer to determine whether any documents were missing from the production by June 7,

 6 2019. (Doc. 101 at 2.) Regarding the third request, Defendants conceded that they failed to

 7 produce the exhibits attached to the previously produced report and failed to formally object to the

 8 production of the exhibits by the deadline. Thus, the Court directed Defendants to produce the

 9 exhibits by May 31, 2019. (Id. at 4.)

10            As to the second request, Defendants asserted that they properly redacted certain
11 documents to remove information protected under the Privacy Act of 1974 and the law

12 enforcement privilege. Defendants also stated they had proposed a protective order at the start of

13 discovery,1 but the parties were unable to reach an agreement. As the parties now had tangible

14 discovery materials to examine and the case has proceeded for months since the parties had last

15 discussed a protective order, the Court directed the parties to meet and confer regarding a mutually

16 agreeable protective order by May 31, 2019. (Doc. 101 at 3.) The Court further directed

17 Defendants that if they intended to redact documents in the absence of a protective order, they

18 must set forth the basis for each redaction and serve a privilege log on Plaintiffs by June 7, 2019.

19 (Id. at 3–4.)

20            On June 6, 2019, Defendants filed an “Update to the Court Regarding Informal Discovery
21 Dispute Conference,” stating that Defendants had served on Plaintiffs the written response, the

22 exhibits, and remaining responsive documents on May 31, 2019.2 (Doc. 104 at 1–2.) As to the

23 protective order and redactions, Defendants stated, “[t]he parties have met and conferred regarding

24 a mutually agreeable protective order but have been unable to reach an agreement.” (Id. at 2.)

25

26   1
       In the parties’ joint scheduling report, they represented that they “began conferring on discovery issues on June 15,
     2018” and exchanged initial disclosures in July 2018. (Doc. 75 at 10.) Thus, the parties apparently began discussing
27   the possibility of a protective order about one year ago.
     2
       Defendants previously filed a notice to the Court on May 31, 2019, but re-filed a corrected notice on June 6, 2019.
28   (Docs. 102, 104.) The Clerk of the Court entered a notation on the docket to disregard the first notice, as the
     document was incomplete. (Doc. 103.)


                                                                3
 1              On June 10, 2019, the Court received two binders of documents from Defendants with a
 2 privilege log and letter explaining the submission. The letter stated Defendants simultaneously

 3 sent the binders and privilege log to Plaintiffs’ counsel on June 7, 2019. The documents submitted

 4 to both the Court and Plaintiffs’ counsel were redacted copies of the documents that Plaintiffs had

 5 demanded in discovery.3

 6              Upon receiving the documents and in light of the upcoming non-expert discovery deadline
 7 of July 15, 2019, the Court promptly set a telephonic status conference to address the current

 8 posture of the discovery dispute and the parties’ inability to arrive at a mutually agreeable

 9 protective order to facilitate the production of unredacted documents. On June 11, 2019, the

10 parties appeared for a telephonic status conference. Attorney Bruce Leichty appeared on behalf of

11 Plaintiffs Seanlim Yith and Seak Leang Yith, and attorney Anthony Bianco appeared on behalf of

12 Defendants.

13              The Court noted that the parties had not yet agreed upon the terms of a protective order. It
14 appears that the sole remaining issue is whether the protective order should include a provision

15 limiting the use of the discovery material to this litigation. This limitation on the use of discovery

16 was also the remaining issue regarding the protective order at the discovery dispute conference on

17 May 24, 2019. It therefore appears that the parties have not adequately met and conferred

18 “regarding a mutually agreeable protective order,” as required by the Court’s previous order. 4

19 (See Doc. 101 at 3.)

20 IV.          Order
21              Although the parties began discussing the possibility of a protective order months ago,
22 they have been unable to arrive at a mutually agreeable protective order. In view of the July 15,

23 2019 non-expert discovery deadline, the Court sets the following schedule:

24
     3
         The Court’s May 28, 2019 Order advised Defendants’ counsel that if the parties were unable to agree on a protective
25 order, Defendants would be required to submit the un-redacted documents for in camera review with a privilege log.
     (Doc. 101 at 3 n.3.) This was meant to encourage the parties to meaningfully meet and confer, but in any event
26   Defendants’ submission of redacted documents, as opposed to un-redacted copies, is unhelpful to determining the
     propriety of the redactions.
     4
27      In addition to any written correspondence in which the parties may engage, they are required to speak with each
     other (i.e., either in person or over the telephone) regarding the dispute, to fulfill the Court’s directive that the parties
28   first meet and confer in a good faith effort to resolve disputes without court action. The parties are advised that failure
     to meaningfully meet and confer in the future may result in sanctions.


                                                                  4
 1              1.       The parties were directed to meet and confer regarding the remaining issues related
 2 to a protective order by the end of the day on June 11, 2019;

 3              2.       Defendants shall file their motion for a protective order addressing any remaining
 4 disputed issues by 5:00 PM on June 13, 2019;

 5              3.       Plaintiffs shall file an opposition by 5:00 PM on June 18, 2019;5 and
 6              4.       Defendants shall file a reply by 5:00 PM on June 19, 2019.
 7              The parties are advised that all issues must be fully briefed, as it is within the Court’s
 8 discretion whether to hear oral argument on the motion. See E.D. Cal. L.R. 230(g). The parties

 9 are referred to Local Rule 141.1 governing the issuance of protective orders. See E.D. Cal. L.R.

10 141.1.

11
     IT IS SO ORDERED.
12

13 Dated:            June 12, 2019                                             /s/   Sheila K. Oberto                       .
14                                                                 UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20

21

22

23

24

25

26
27

28   5
         The Court provided Plaintiffs’ counsel until June 18, 2019, to file his opposition, to accommodate his schedule.


                                                                  5
